April 26 2011


               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                       No. AF 07-0157
                                       ______________

IN THE MATTER OF REVISIONS TO THE                       )
                                                        )   ORDER
MONTANA RULES OF CIVIL PROCEDURE                        )
                            _____________


      In February of 2010, the Court’s Advisory Commission on the Rules of Civil and
Appellate Procedure submitted to the Court a comprehensive set of proposed revisions to
the Montana Rules of Civil Procedure. The Advisory Commission stated its proposed
changes would bring the Rules more closely in line with the current Federal Rules of
Civil Procedure and would make the Rules better organized, more readable, and more
workable. The Advisory Commission further advised the Court that the main substantive
changes it proposed were in Rules 5.1 and 5.2, 11, 23, 26, 28(c), 58(e), and 62.   We
published notice of the proposed rule changes and solicited and received a good deal of
public comment on them, both in written filings with the Clerk of this Court and at
several public meetings.
      The Court extends its sincere thanks to the Commission members for their time,
hard work, and expertise. We also thank all others who have submitted their comments,
ideas, and suggestions on the Rules.
      Following consideration, the Court has determined to adopt the great majority of
the changes proposed by the Commission. In some respects, we have determined it is
appropriate for Montana to update the language of an existing Rule, instead of changing
the Rule to reflect the corresponding Federal Rule. The Court also has made its own
substantial changes to some Rules; among those, we have adopted Rules 4.1 and 4.2 to
encourage limited scope representation in Montana. The Notes following each Rule in
the attached Montana Rules of Civil Procedure explain the rationale for the language
adopted in that Rule.
      IT IS NOW ORDERED that the attached Montana Rules of Civil Procedure are
adopted, effective October 1, 2011.
      The Clerk is directed to provide copies of this Order to each Clerk of the District
Court in the State of Montana; each District Judge for the State of Montana; Lee Heiman
at the Montana Legislative Services Division; the Montana Attorney General; the
Director of the Montana Trial Lawyers; the Director of the Montana Defense Trial
Lawyers; the Clerk of the United States District Court for the District of Montana; the
President of the Montana Magistrates’ Association; the Executive Director of the State
Bar of Montana; the University of Montana School of Law; the State Law Librarian; and
the Chair and each member of the Advisory Commission on Rules of Civil and Appellate
Procedure.
      DATED this 26th day of April, 2011.


                                                      /S/ MIKE McGRATH
                                                      /S/ PATRICIA COTTER
                                                      /S/ MICHAEL E WHEAT
                                                      /S/ BETH BAKER
                                                      /S/ JIM RICE
                                                      /S/ JAMES C. NELSON
                                                      /S/ BRIAN MORRIS




                                            2
3